Wood, J., (after stating the facts.) Appellant contends that, under the Act of April 10, 1899, providing for settlement of indebtedness from Desha to Chicot County, annual instalments of interest on the judgment were contemplated, and that, unless these installments were paid, they should become a part of the principal and bear interest accordingly. Appellant also contends that decree for costs should bear interest from the date of the original decree, Sept. 11, 1901, to April 8, 1905. Section 4 of the act provides “that any decree rendered by the said chancery court in' said cause shall bear interest at 5 per cent, per annum from date till paid; and the said chancery court shall have power to .enforce the collection of the said decree by causing the levying or quorum court of said Desha County, to annually levy such rate of taxation * * * as will pay one-twentieth of decree and interest thereon.” Under this statute only the decree bears interest; and. while there is an annual levy of taxes to pay the decree, thére is nothing to indicate that the payments of interest are to be made annually, and that, unless the payments of interest are made annually, such installments of interest shall also bear interest. The cost of suit would be a part of the “expense of collection,” and, when decree is rendered for that, such decree would bear interest as the decree for the amount of indebtedness; indeed, it would then be a part of such decree. There is no intimation that the court at the rendition of the final decree in ascertaining the amount of costs, then due did not take into consideration the interest that had accrued on the costs as well as the debt to that date.» The decree was in accord with the mandate of this' court and the statute, as. construed by this court in Desha County v. Chicot County, 73 Ark. 387, and it is affirmed.